Citation Nr: 0720913	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to December 3, 
2001, for a grant of service connection for the postoperative 
residuals of bladder cancer. 

2.  Entitlement to an increased initial rating in excess of 
10 percent for bladder cancer, postoperative. 

3.  Whether new and material evidence has been received to 
reopen a final, disallowed claim for service connection for 
bronchitis and emphysema.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and assigned a 10 percent rating 
for the postoperative residuals of bladder cancer, effective 
December 3, 2001, and that denied a petition to reopen a 
final disallowed claim for service connection for bronchitis 
and emphysema. 


FINDINGS OF FACT

1.  The RO received a claim for service connection for the 
postoperative residuals of bladder cancer on December 3, 
2001. 

2.  From the date of service connection in December 2001, the 
veteran experienced no recurrent bladder tumors, although he 
received on-going treatment with medication for benign 
prostate hypertrophy following a single, earlier 
transurethral needle ablation procedure; his voiding interval 
was two hours during the day and once overnight, without 
urinary infections, significant retention, or use of 
absorbent materials, until August 2003, when the veteran 
reported increasing voiding during the day and at night and 
was prescribed medication for overactive bladder.  

3.  In October 1994, the RO denied a claim for service 
connection for pulmonary bullous emphysema; the veteran did 
not express disagreement within one year and the decision 
became final.  

4.  Evidence received since the last final disallowance of 
the claim for service connection for bronchitis and 
emphysema, although new, is not material because it does not 
bear directly and substantially upon a relationship of the 
disease to service including radiation exposure, and by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date for service 
connection for the postoperative residuals of bladder cancer 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2006).  

2.  The criteria for an increased staged rating of not 
greater than 20 percent, effective August 25, 2003, but no 
earlier, for the postoperative residuals of bladder cancer 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 
(2006). 

3.  No new and material evidence has been received to reopen 
a final, disallowed claim for service connection for 
bronchitis and emphysema.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002 and March 
2004; a rating decision in December 2002; and a statement of 
the case in February 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  

The RO received the veteran's petition to reopen a final 
disallowed claim for service connection for bronchitis and 
emphysema in May 2001.  The criteria for new and material 
evidence to reopen a final disallowed claim were changed 
effective August 29, 2001.   In correspondence in April 2002, 
the RO provided an adequate definition for "new and material 
evidence" without quotation or citation of the applicable 
regulations.  In the February 2004 statement of the case and 
in the September 2004 supplemental statement of the case, the 
RO cited the new regulation which is not applicable in this 
case.  However, in the reasons and bases for the decision, 
the RO stated the older, applicable criteria.   

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2004 supplemental statement of 
the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained a genitourinary examination.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The veteran served as a vehicle operator in the U.S. Air 
Force including service in the Marshall Islands in November 
1952 in Operation Ivy involving the atmospheric testing of 
two nuclear weapons.  In a December 1992 letter, the Defense 
Nuclear Agency confirmed the veteran's participation in the 
testing and reported that his reconstructed external dose was 
0.013 rem gamma radiation.  

Earlier Effective Date for Service Connection for Bladder 
Cancer

The RO received the veteran's claim for service connection 
for the residual conditions of bladder cancer on December 3, 
2001, and granted service connection and a 10 percent rating, 
effective the date of claim.  The veteran contends that an 
earlier claim for service connection for "possible prostate 
cancer" should be used to determine the effective date 
because his genitourinary symptoms were misdiagnosed at the 
time.  

The effective date for the grant of service connection based 
on an original claim or a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R.
§ 3.400.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

The veteran submitted a March 1993 claim for "possible 
prostate cancer," among other disorders, including claims 
for service connection for bone and muscle disease and 
esophagus problems.  After the RO received this claim, 
voluminous evidence was obtained.  Private clinical records 
beginning in 1991 disclose treatment for a variety of 
complaints, including progressive pain in the lower 
extremities.  Treatment records dated in 1992 reflect that 
the veteran complained of dysphagia, and gastroscopic 
examination of the esophagus was conducted.  The clinical 
evidence reflects that, in April 1993, ultrasound and biopsy 
of the prostate was performed.  The prostate gland was noted 
to be mildly asymmetrical with no nodules.  The pathologist's 
diagnosis was glandular hyperplasia.  February 1994 records 
reflect that the veteran was treated for renal colic.  

In August 1994, a VA examiner noted the veteran's history of 
extreme difficulty initiating a urine stream due to an 
enlarged prostate for which he took medication. There were no 
noted symptoms of incomplete voiding or infections.  The 
examiner diagnosed prostatism.  In October 1994, the RO 
denied the claim for service connection for prostate cancer 
because there was no evidence of symptoms or diagnosis of a 
prostate or genitourinary problem in service or for many 
years after service and no diagnosis of prostate cancer.  

Following receipt of these records, the RO adjudicated claims 
for service connection for a psychiatric disorder, prostate 
cancer, skin cancer, and several other disorders.  The RO 
issues the denial of those claims in late October 1994.  The 
veteran did not thereafter contact VA again regarding a 
claim, other than a 1998 claim regarding school attendance 
for a dependant, until December 3, 2001, when the veteran 
submitted a medical statement referencing carcinoma of the 
bladder.  The physician asked whether the veteran's exposure 
to radiation could have been a factor in the development of 
the described health problems.   

The RO accepted the letter as an informal claim for service 
connection for the residuals of bladder cancer.  In December 
2002, the RO granted service connection for the residuals of 
bladder cancer, based on the presumption provided for 
radiation-exposed veterans, effective the date of claim.  

The Board concludes that an effective date earlier than 
December 3, 2001 for bladder cancer is not warranted, since 
there was no formal or informal claim for service connection 
for bladder cancer prior to that date.  The clinical records 
establish that bladder cancer was diagnosed and treated prior 
to December 2001, with diagnosis as early as April 1996.  
Records date in 1996 reflect that the veteran had undergone a 
resection of a transitional cell bladder carcinoma.  Although 
the veteran contends that clinical records establish 
diagnosis and treatment of bladder cancer prior to April 
1996, none of those records were associated with the claims 
file prior to December 2001.  While the veteran cites certain 
records as relating to his bladder cancer prior to that date, 
including private hospital records from January 1990 to April 
1992, a December 1993 physician's statement, and a September 
1994 VA examination, the record before the Board for review 
is devoid of references to bladder cancer prior to December 
2001.  

Since the date of claim is later than the date entitlement 
arose, the effective date must be not earlier than December 
3, 2001.  
 
The Board notes the veteran's contention that bladder cancer 
symptoms were present at the time of his claim for possible 
prostate cancer and were misdiagnosed as a prostate 
condition.  As a layperson, the veteran does not possess the 
necessary knowledge of medical principles, and his 
assertions, standing alone, are not probative to establish 
the evaluation of symptoms and diagnosis of disease.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In any event, regardless of when the veteran's bladder cancer 
had its onset or was first properly diagnosed, the veteran is 
not entitled to service connection for bladder cancer until 
evidence that the disorder is present is before the RO for 
adjudication.  38 C.F.R. § 3.400.  The claims file includes 
no evidence which references bladder cancer prior to December 
2001.  

The evidence at the time of the 1994 adjudication of the 1993 
claim for service connection for a prostate disorder reflects 
that, prior to the submission of the claim, the veteran 
underwent prostate examination and referral for PSA testing 
and a biopsy of the prostate.  The clinical records of that 
treatment do not reference bladder cancer or discuss symptoms 
of urinary infection or discomfort that were noted later in 
conjunction with treatment for the bladder condition.  
Therefore, the Board concludes that neither the veteran's 
March 1993 claim for "possible prostate cancer" nor the 
lengthy records obtained during development of that claim 
constituted a formal or informal claim for bladder cancer or 
the residuals thereof. 

The weight of the credible evidence demonstrates that there 
is no factual or legal basis for assignment of an effective 
date earlier than December 3, 2001 for service connection for 
the residual conditions of bladder cancer, as there is no 
formal claim prior to that date and there is no evidence 
referencing bladder cancer which might constitute an informal 
claim prior to that date.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Rating for Bladder Cancer

The veteran contends that the residual conditions of his 
bladder cancer are more severe than is reflected by the 
currently-assigned 10 percent evaluation, and he seeks a 
higher initial rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski,
1 Vet. App. 589, 592 (1995).  When the veteran timely appeals 
the rating initially assigned for his disability, the Board 
must consider entitlement to "staged" ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Malignant neoplasms of the genitourinary system warrant a 
rating of 100 percent that will continue following the 
cessation of surgery, X-ray, chemotherapy or other therapy 
with a mandatory VA examination after six months.  Any 
changes in evaluation are subject to special notice 
procedures.  If there has been no local recurrence or 
metastasis, a rating will be based on voiding dysfunction or 
renal dysfunction, whichever is predominant.  38 C.F.R. 
§ 4.115, Diagnostic Code 7528.  Renal dysfunction has not 
been diagnosed and is therefore not applicable in this case.  

Voiding dysfunction is rated on the basis of urine leakage, 
urinary frequency, or obstructed voiding.  For urine leakage, 
a 20 percent rating is warranted if absorbent materials must 
be worn and changed less than two times per day.  For urinary 
frequency, a 40 percent rating is warranted for daytime 
voiding interval less than one hour or awakening to void five 
or more times per night.  A 20 percent rating is warranted 
for a daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating is warranted for a daytime voiding interval of 
two to three hours, or awakening to void two times per night.  
For obstructive voiding, a 30 percent rating is warranted for 
urinary retention requiring catheterization and a 10 percent 
rating is warranted for hesitancy or weakened stream combined 
with post-void residuals greater than 150 cubic centimeters 
(cc), markedly diminished flow rate, recurrent urinary tract 
infections, or stricture disease requiring dilation one to 
two times per year.  38 C.F.R. § 4.115a. 

The Board refers to the history of symptoms, diagnoses, and 
treatment for bladder cancer discussed above.  In August 
1997, a private urologist noted that the veteran had multiple 
superficial bladder tumors removed by a previous physician, 
the latest in July 1997.   The veteran also received on-going 
treatment for prostatitis.  In September 1997, the veteran 
underwent additional tumor resections and several cycles of 
bacille Calmette-Guerin (BCG) therapy that caused severe 
voiding side effects.  By December 1997, the veteran was 
asymptomatic but another small tumor was found by 
surveillance cystoscopy.  The urologist recommended continued 
monitoring of the tumor, BCG therapy, and treatment of benign 
prostatic hypertrophy and secondary detrussor instability 
with medication.  In June 2000, the urologist noted that 
there was no evidence of recurrent tumors and that the 
obstructive and irritative symptoms were under control with 
medication.  However, the veteran reported some nocturnal 
hesitancy and the need to awaken three times per night.  The 
urologist noted that the obstruction was related to the 
enlarged prostate.  In September 2000, the urologist noted 
the reduction of the veteran's urinary irritation and noted 
that it was likely due to inflammatory effects of the BCG 
treatment. 

In March 2001, the veteran underwent a transurethral needle 
ablation (TUNA) to relieve the obstruction caused by the 
prostate.  In an April 2001 follow-up, no bladder tumors were 
found and the veteran's obstruction was greatly relieved with 
no nighttime voiding or urinary infections.  Surveillances 
were extended to six month intervals. 

In April 2002, a VA examiner noted the veteran's report that 
his bladder cancer was discovered in 1995 because of 
hematuria.  He reported that he had undergone cystoscopic 
surgery in 1995, 1997, and 1999 to remove recurrent tumors as 
well as BCG and TUNA treatments.  The veteran reported a 
voiding interval of two hours during the day and once at 
night.  He denied hesitancy, diminution of stream, or dysuria 
and reported occasional incontinence but without the use of 
absorbent materials. The examiner noted the results of a 
genital and rectal examination and that the prostate was 
slightly enlarged but without nodules.  

In March 2002, the private urologist also noted the veteran's 
reports of no frequency problems during the day and nighttime 
void of one to three times per night depending on fluid 
consumption in the evening.  The veteran had an excellent 
stream and control with no hematuria, infections, or 
prostatitis.  The urologist noted no evidence of bladder 
tumors for the previous two and one-half years and excellent 
response to TUNA for benign prostate hypertrophy and 
detrussor instability.  

In August 2003, the urologist noted that the veteran's 
reports of some increased frequency and urgency but did not 
note any voiding intervals.  The urologist prescribed 
medication for overactive bladder.  In December 2003, the 
urologist noted that the veteran had no bladder tumors in 
five years, and no hematuria, infections, or prostatitis 
episodes.  In February 2004, a VA examiner noted the 
veteran's reports of daytime voiding every 45 minutes with 
some incomplete voiding of 10 to 12 drops.  However, no 
nighttime frequency was noted, and the veteran did not report 
incontinence or the use of absorbent materials.  On 
examination, the prostate was enlarged but symmetrical and 
without nodules.

The Board concludes that the veteran had recurrent bladder 
tumors and associated severe symptoms, resections and 
chemotherapy over a period of several years beginning in the 
mid-1990s.  However, there have been no recurrences of 
bladder cancer since 2000.  As the effective date for service 
connection is December 3, 2001, a total rating following the 
incidence of malignant tumors is not applicable.  
Regrettably, an increase in the veteran's current level of 
disability compensation may not be based on the severity of 
the disability prior to the effective date of service 
connection.  

A rating in excess of 10 percent based on symptoms of urine 
leakage is not warranted because the veteran has never used 
absorbent materials.  A rating in excess of 10 percent based 
on obstructive flow is not warranted because retention volume 
has been much less than 150 cc, and there has been no 
catheterization, infection, and only one dilation since 2001.  

The Board notes that the medical evidence does not clearly 
indicate whether the urinary frequency symptoms are residual 
conditions of service-connected bladder cancer or caused by 
non-service-connected benign prostatic hypertrophy.  On one 
occasion, the symptoms were relieved by a TUNA for the 
enlarged prostate.  On one occasion in 2003, the veteran 
reported increased frequency and a physician prescribed 
medication for an overactive bladder.  The cancer is in 
remission, but benign prostate hypertrophy is on-going.  
Daytime frequency varied from normal to every two hours and 
nighttime frequency from one to three times per night.  The 
Board concludes that the 45 minute frequency reported by the 
veteran in 2004 has much less probative weight since it was 
significantly higher than the historical trend and did not 
immediately result in more substantial treatment or the use 
of absorbent devices as would be appropriate for dramatically 
worsened symptoms.    

Applying the "benefit of the doubt" doctrine, the Board 
concludes that ratings for urinary frequency are appropriate 
for the residual conditions of bladder cancer because the 
medical evidence does not clearly and exclusively attribute 
the cause to the non-service connected prostate condition.  
Even attributing all symptoms of urinary frequency to the 
service-connected disability, an evaluation in excess of 10 
percent is not warranted until August 25, 2003, the date of 
an examination when a private urologist noted an increased 
frequency and prescribed overactive bladder medication.  
Prior to August 2003, although urinary frequencies were 
variable and infrequently recorded, the evidence as a whole 
does not establishes that there was a daytime frequency of 
less than two hours or awakening more than twice at night, so 
as to warrant an evaluation in excess of 10 percent.  This 
rating is also most appropriate in view of the qualitative 
assessments and the absence of credible frequency reports, 
which demonstrates that the 10 percent evaluation reflects 
accurately the severity of the disability at that time.  

The weight of the credible evidence demonstrates that the 
veteran's current urinary symptoms as residual conditions of 
bladder cancer warrant ratings not greater than 10 percent 
from date of service connection and not greater than 20 
percent, effective August 2003.  The "benefit of the doubt" 
rule has been applied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Bronchitis and Emphysema

In October 1994, the RO denied a claim for service connection 
for pulmonary bullous emphysema because the condition first 
manifested many years after service and was not related to 
service including exposure to radiation.  The RO noted that 
treatment records from 1989 to 1993 and a February 1994 
letter from the veteran's private physician were considered.  
The veteran did not express disagreement within one year and 
the decision became final.  38 U.S.C.A. § 7105, 38 C.F.R. 
§ 20.302.  

The veteran contends that a medical opinion from the 
physician verified that his "bubbles on the lung" condition 
was associated with radiation exposure and not a result of 
smoking. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The RO received the 
petition to reopen the claim in May 2001. 

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

Since the final disallowance of the claim, the RO received a 
May 2001 letter from the private physician who stated that 
the veteran was admitted for unresolved bronchitis and found 
to have bullous emphysema.  He stated, "He was urged to stop 
cigarette smoking at that time which he did."  There were no 
other comments related to lung disease.  Previously 
considered treatment records and the February 1994 letter 
have no statements relating the veteran's lung disease to 
radiation exposure.  Neither bronchitis nor emphysema is 
diseases for which the presumption of service connection for 
radiation exposed veterans is available.  38 C.F.R. § 3.309 
(d) (2) (2006). 

The Board concludes that evidence received since the last 
final disallowance of the claim for service connection for 
bronchitis and emphysema, although new, is not material 
because it does not bear directly and substantially upon a 
relationship of the disease to service including to radiation 
exposure.  Therefore, by itself or in connection with 
evidence previously assembled, the new evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal for an effective date prior to December 3, 2001, 
for service connection for the postoperative residuals of 
bladder cancer is denied. 

An initial evaluation in excess of 10 percent for the 
postoperative residuals of bladder cancer prior to August 25, 
2003 is denied; an initial, staged rating increased from 10 
percent to 20 percent is granted, effective from August 25, 
2003, subject to the legal criteria governing the payment of 
monetary benefits; the appeal is granted to this extent only.

The petition to reopen a final disallowed claim for service 
connection for bronchitis and emphysema is denied.  




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


